Exhibit 10.93

 
COMMERCIAL PROMISSORY NOTE
$250,000.00
Minneapolis, Minnesota
 
August 30, 2017



FOR VALUE RECEIVED, the undersigned, OrangeHook, Inc., a corporation organized
and existing under the laws of the State of Florida (hereinafter referred to as
the "Maker"), and having offices at 319 Barry Avenue South, Ste. 300, Wayzata,
MN 55391, hereby agrees and promises to pay to the order of Jeffrey A. Levy, or
his successors and assigns (hereinafter referred to as the "Holder"), at [*], or
such place as the Holder hereof may from time to time designate in writing, the
principal sum of Two Hundred Fifty Thousand and no/100 ($250,000.00) Dollars,
together with interest on the unpaid principal balance of this Note outstanding
from time to time, at the rate of 15% per annum based on a 365-day year.
Amounts due hereunder shall be payable in lawful money of the United States and
are payable as follows:
1.
Interest only payments shall commence on September 30, 2017, and shall be
payable on the first day of each month thereafter through and including March 1,
2018.

2.
The entire unpaid principal balance together with all accrued unpaid interest
thereon shall be payable in full on March 1, 2018 (hereinafter referred to as
the "Maturity Date"). The unpaid principal balance may be prepaid at any time
but the Holder will not receive less than six months of interest.

All payments shall be applied first to interest and then to the principal.
If any payment required hereunder is not paid within five (5) business days of
the due date, Maker agrees to pay a late charge of $100.00 to defray the costs
of Holder's incident to collecting such late payment. This provision shall not
be deemed to excuse a late payment, or be deemed a waiver of any other rights
Holder may have, including the right to declare the entire unpaid principal
balance and interest immediately due and payable.
This Note is made pursuant to the laws of the State of Minnesota, and is the
Note referred to in the Guaranties given by Whitney Peyton, Jeffrey Hattara and
James Mandel. In addition, this loan shall be secured by a first lien interest
on the personal residence of Whitney and Nancy Peyton located in Big Sky,
Montana. This lien will be shared with other investors in an amount not to
exceed $2.5 million plus related fees. Holder shall receive all the same rights
as the other investors proportionately. The Maker shall cause such lien to be
executed and filed in Montana as soon as administratively possible but not later
than 30 days from the date of the loan.
Maker shall have a 30-day period to cure a monetary or non-monetary default.
Upon a default where the 30-day cure period has lapsed, the entire unpaid
principal balance together with all accrued interest thereon shall become
immediately due and payable at the option of the Holder.
Time is of the essence. No delay or omission on the part of the Holder in
exercising any right hereunder, shall operate as a waiver of such right or of
any other remedy under this Note. A waiver on any occasion shall not be
construed as a bar to, or waiver of, any such right or remedy on a future
occasion.
 
- 1 -

--------------------------------------------------------------------------------

 
Upon the occurrence of an event of default hereunder, Maker agrees to pay the
costs of collection including reasonable attorneys' fees.
Maker hereby waives presentment for payment, protest, and notice of non-payment,
and Maker hereby consents, without affecting its liability, to any extension of
the time or terms of payment hereof, any renewal, any release of all or any part
of the security given for the payment hereof, any acceptance of additional
security of any kind, and any release of, or resort to any party liable for
payment hereof.
Maker shall have the right to prepay the principal balance outstanding
hereunder, in full at any time during the term hereof without premium or
penalty. The unpaid principal balance may be prepaid at any time but the Holder
will not receive less than six months of interest.
All notices, approvals, consents, requests, and demands upon the respective
parties hereto shall be in writing; sent by personal delivery (including,
without limitation, courier services such as Federal Express), or by certified
or registered mail, postage prepaid and return receipt requested; and addressed
as follows:


To Holder:
Jeffrey A. Levy
[*]
[*]
   
To Maker:
OrangeHook, Inc.
319 Barry Avenue South, Suite 300
Wayzata, MN 55391



or to such other address as may be furnished in writing for such purpose.


This Note is made and executed under the laws of the State of Minnesota and is
intended to be governed by the laws of said state. Any action brought to enforce
the terms of this Note shall be in a venue in a court of competent jurisdiction
in the State of Minnesota.


ORANGEHOOK, INC.
 


/s/  James L. Mandel                                                       
      James L. Mandel

Its:
CEO                                                                             
 
 
 
 
- 2 -